Citation Nr: 0912047	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for hypertension, to include as secondary to his 
service-connected diabetes mellitus type II.  The Veteran 
stated on several instances throughout his claim that he was 
diagnosed with hypertension and diabetes contemporaneously in 
2001or 2000 while receiving treatment at the Kennedy Memorial 
Hospital and from Dr. J. J. Malecka (also spelled "Dr. 
Makeka" in the record).  

The Veteran's claim has been denied by the RO because 
according to the July 2005 VA examination report, the VA 
medical examiner, relying on the Veteran's statement that he 
was first diagnosed with hypertension at the time he was 
first diagnosed with diabetes, opined that given the fact 
that hypertension and diabetes started at the same time, the 
hypertension is not secondary to the diabetes, but occurred 
independently of the diabetes.  See VA medical examination 
report, dated July 2005.  However, the Board finds this 
reason alone is insufficient to deny the Veteran's claim.  

Initially the Board notes that according to the examination 
report, the Veteran's claims folder was not available for 
review before of during the examination.  In Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991), the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
held that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  As the records were not made available to 
the examiner, another examination will be ordered.

In addition, the Board notes that service connection for 
hypertension can be established if the disorder resulted from 
injury or disease incurred in or aggravated by active 
service, or was diagnosed to a compensable degree within a 
year of separation from service.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection also 
may be granted if hypertension is shown to be proximately due 
to, or the result of, a service- connected disorder.  See 38 
C.F.R. § 3.310(a).  This regulation has been interpreted by 
the Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice- connected disorder by a service-connected 
disorder. See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006, to implement Allen.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

The examiner, in the July 2005 VA examination report, did not 
comment as to whether the Veteran's (service-connected) 
diabetes mellitus has aggravated his hypertension.  This 
needs to be addressed in the new examination.

Based on the above, additional VA examination is necessary 
before appellate review may proceed on these claims.  
Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Any additional VA and private 
treatment records must be obtained.  If 
necessary, the Veteran should be asked to 
provide additional dates of treatment, 
names of health care providers, and 
locations of treatment facilities used.

2.  Thereafter, a VA hypertension 
examination should be performed.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination (review of same should be 
noted by the examiner).  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hypertension had its onset in 
service, is secondary to the veteran's 
diabetes mellitus, or whether the 
veteran's hypertension has been 
aggravated by his service-connected 
diabetes mellitus.

3.  After completion of the above, the 
AMC should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should 
issue a Supplemental Statement of the 
Case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


